

Exhibit 10(hh)


 


 


 




 
THIRD SUPPLEMENTAL INDENTURE
 
dated as of February 12, 2013
 
to
 
TRUST INDENTURE
 
dated as of June 1, 1999
 
among
 
PPL IRONWOOD, LLC,
 
THE BANK OF NEW YORK MELLON, as Trustee
 
and
 
THE BANK OF NEW YORK MELLON, as Depositary Bank
 


 


 
 
 

--------------------------------------------------------------------------------

 
 
THIRD SUPPLEMENTAL INDENTURE (the “Third Supplemental Indenture”), dated as of
February 12, 2013, to the Trust Indenture, dated as of June 1, 1999 (the
“Original Indenture”), among PPL IRONWOOD, LLC (f/k/a AES IRONWOOD, L.L.C.), a
Delaware limited liability company (together with its successors and assigns,
the “Company”), its principal office and mailing address being at Two North
Ninth Street, Allentown, Pennsylvania 18101, THE BANK OF NEW YORK MELLON (as
successor to IBJ WHITEHALL BANK & TRUST COMPANY) (the “Trustee”), its corporate
trust office and mailing address being at 101 Barclay Street, New York, New York
10286, and THE BANK OF NEW YORK MELLON (as successor to IBJ WHITEHALL BANK &
TRUST COMPANY), as depositary bank (the “Depositary Bank”), its office and
mailing address being at 101 Barclay Street, New York, New York 10286.
 
W I T N E S S E T H:
 
WHEREAS, the Company and the Trustee have heretofore executed and delivered the
Original Indenture to provide for the issuance from time to time of the
Company’s Bonds (as defined in the Original Indenture) to be issued in one or
more series;
 
WHEREAS, the Company, the Trustee and the Depositary Bank have heretofore
executed and delivered a supplemental indenture dated as of June 1, 1999 (the
“First Supplemental Indenture”) and a supplemental indenture dated as of May 12,
2000 (the “Second Supplemental Indenture” and together with the Original
Indenture and First Supplemental Indenture, the “Indenture”) providing for the
issuance of 8.857% Senior Secured Bonds due 2025 (the “Securities”) of the
Company;
 
WHEREAS, there is currently outstanding under the Indenture $308,500,000 in
aggregate principal face amount of the Securities (the “Outstanding
Securities”);
 
WHEREAS, Section 12.2 of the Original Indenture provides that the Company, the
Trustee and the Depositary Bank may, with the consent of not less than a
majority in aggregate principal amount of the Outstanding Securities, enter into
a supplemental indenture for the purpose of amending the Indenture with respect
to the Securities;
 
WHEREAS, the Holders of at least a majority of the Outstanding Securities have
accepted PPL Energy Supply, LLC’s offer to exchange not less than a majority in
aggregate principal amount and up to all of the Outstanding Securities for the
Exchange Consideration referred to in such offer and have consented upon the
terms and subject to the conditions set forth in the Prospectus of PPL Energy
Supply, LLC dated February 6, 2013 (as the same may be amended or supplemented
from time to time, the “Prospectus”), and in the related Letter of Transmittal
and Consent (as the same may be amended or supplemented from time to time, and,
together with the Prospectus, the “Offer”), to the amendments contained in this
Third Supplemental Indenture;
 
WHEREAS, the Offer is conditioned upon, among other things, the proposed
amendments (the “Proposed Amendments”) to the Indenture set forth herein with
respect to the Securities having been approved by not less than a majority in
aggregate principal amount of the Outstanding Securities (and a supplemental
indenture in respect thereof having been executed and delivered) with the
effectiveness of such Proposed Amendments being subject to the acceptance for
payment by PPL Energy Supply, LLC of the Securities representing not less than a
majority in aggregate principal amount of the Outstanding Securities pursuant to
the Offer and the related payment thereof in accordance with the terms of the
Offer (the “Acceptance and Payment”);
 
WHEREAS, the Company has received and delivered to the Trustee evidence of the
requisite consents to effect the Proposed Amendments under the Indenture with
respect to the Securities;
 
WHEREAS, the Company has been authorized by resolutions of its Board of Managers
to enter into this Third Supplemental Indenture;
 
WHEREAS, the Company has delivered to the Trustee an Officer’s Certificate to
the effect that all conditions precedent provided for in the Indenture to the
execution and delivery of this Third Supplemental Indenture by the Trustee have
been complied with; and
 
WHEREAS, all acts and things necessary to make this Third Supplemental Indenture
a valid and binding agreement for the purposes expressed herein, in accordance
with its terms, have been duly done and performed, and the execution of this
Third Supplemental Indenture has in all respects been duly authorized, and the
Company, in the exercise of the legal right and power vested in it, executes
this Third Supplemental Indenture;
 
NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, and for the equal and proportionate
benefit of the Holders of the Securities, the Company, the Trustee and the
Depositary Bank hereby agree as follows:
 
ARTICLE I

 
DEFINITIONS
 
SECTION 1.1            Definitions.
 
 
Capitalized terms not otherwise defined herein shall have the meanings set forth
in the Original Indenture.
 
Section 1.1 of the Indenture is amended with respect to the Securities by
deleting all definitions of terms, and references to definitions of terms, that
are used exclusively in the text of the Indenture and in the text of the
Securities that are being otherwise eliminated by this Third Supplemental
Indenture.
 
ARTICLE II

 
THE TERMS OF THE BONDS
 
SECTION 2.1            Amendments to Table of Contents.
 
The Table of Contents of the Indenture is amended by deleting the titles to
Sections 6.2, 6.5, 6.6, 6.7, 6.8, 6.9, 6.10, 6.11, 6.13, 6.14, 6.16, 6.17, 6.18,
6.19, 6.20, 6.21, 6.22, 6.23 and 6.25 in their entirety and inserting in lieu
thereof the phrase “[intentionally omitted]”.
 
SECTION 2.2   Amendment of Section 6.2 of the Indenture.
 
The provisions of Section 6.2 of the Indenture are amended by deleting the text
of such Section in its entirety and inserting in lieu thereof the phrase
“[intentionally omitted]”.
 
SECTION 2.3   Amendment of Section 6.3 of the Indenture.
 
The provisions of Section 6.3 of the Indenture are amended by deleting the text
of Sections 6.3(a), 6.3(b), 6.3(c), 6.3(d)(ii), 6.3(d)(iii), 6.3(d)(iv),
6.3(d)(v), 6.3(d)(vi), 6.3(d)(vii), 6.3(e), 6.3(f), 6.3(g) and 6.3(h) in their
entirety.
 
SECTION 2.4   Amendment of Section 6.5 of the Indenture.
 
The provisions of Section 6.5 of the Indenture are amended by deleting the text
of such Section in its entirety and inserting in lieu thereof the phrase
“[intentionally omitted]”.
 
SECTION 2.5   Amendment of Section 6.6 of the Indenture.
 
The provisions of Section 6.6 of the Indenture are amended by deleting the text
of such Section in its entirety and inserting in lieu thereof the phrase
“[intentionally omitted]”.
 
SECTION 2.6   Amendment of Section 6.7 of the Indenture.
 
The provisions of Section 6.7 of the Indenture are amended by deleting the text
of such Section in its entirety and inserting in lieu thereof the phrase
“[intentionally omitted]”.
 
SECTION 2.7   Amendment of Section 6.8 of the Indenture.
 
The provisions of Section 6.8 of the Indenture are amended by deleting the text
of such Section in its entirety and inserting in lieu thereof the phrase
“[intentionally omitted]”.
 
SECTION 2.8   Amendment of Section 6.9 of the Indenture.
 
The provisions of Section 6.9 of the Indenture are amended by deleting the text
of such Section in its entirety and inserting in lieu thereof the phrase
“[intentionally omitted]”.
 
SECTION 2.9   Amendment of Section 6.10 of the Indenture.
 
The provisions of Section 6.10 of the Indenture are amended by deleting the text
of such Section in its entirety and inserting in lieu thereof the phrase
“[intentionally omitted]”.
 
SECTION 2.10   Amendment of Section 6.11 of the Indenture.
 
The provisions of Section 6.11 of the Indenture are amended by deleting the text
of such Section in its entirety and inserting in lieu thereof the phrase
“[intentionally omitted]”.
 
SECTION 2.11   Amendment of Section 6.12 of the Indenture.
 
The provisions of Section 6.12 of the Indenture are amended by deleting the
first, second and third sentences, and the first two words of the fourth
sentence of Section 6.12.
 
SECTION 2.12   Amendment of Section 6.13 of the Indenture.
 
The provisions of Section 6.13 of the Indenture are amended by deleting the text
of such Section in its entirety and inserting in lieu thereof the phrase
“[intentionally omitted]”.
 
SECTION 2.13          Amendment of Section 6.14 of the Indenture.
 
The provisions of Section 6.14 of the Indenture are amended by deleting the text
of such Section in its entirety and inserting in lieu thereof the phrase
“[intentionally omitted]”.
 
SECTION 2.14   Amendment of Section 6.16 of the Indenture.
 
The provisions of Section 6.16 of the Indenture are amended by deleting the text
of such Section in its entirety and inserting in lieu thereof the phrase
“[intentionally omitted]”.
 
SECTION 2.15   Amendment of Section 6.17 of the Indenture.
 
The provisions of Section 6.17 of the Indenture are amended by deleting the text
of such Section in its entirety and inserting in lieu thereof the phrase
“[intentionally omitted]”.
 
SECTION 2.16   Amendment of Section 6.18 of the Indenture.
 
The provisions of Section 6.18 of the Indenture are amended by deleting the text
of such Section in its entirety and inserting in lieu thereof the phrase
“[intentionally omitted]”.
 
SECTION 2.17   Amendment of Section 6.19 of the Indenture.
 
The provisions of Section 6.19 of the Indenture are amended by deleting the text
of such Section in its entirety and inserting in lieu thereof the phrase
“[intentionally omitted]”.
 
SECTION 2.18   Amendment of Section 6.20 of the Indenture.
 
The provisions of Section 6.20 of the Indenture are amended by deleting the text
of such Section in its entirety and inserting in lieu thereof the phrase
“[intentionally omitted]”.
 
SECTION 2.19   Amendment of Section 6.21 of the Indenture.
 
The provisions of Section 6.21 of the Indenture are amended by deleting the text
of such Section in its entirety and inserting in lieu thereof the phrase
“[intentionally omitted]”.
 
SECTION 2.20   Amendment of Section 6.22 of the Indenture.
 
The provisions of Section 6.22 of the Indenture are amended by deleting the text
of such Section in its entirety and inserting in lieu thereof the phrase
“[intentionally omitted]”.
 
SECTION 2.21   Amendment of Section 6.23 of the Indenture.
 
The provisions of Section 6.23 of the Indenture are amended by deleting the text
of such Section in its entirety and inserting in lieu thereof the phrase
“[intentionally omitted]”.
 
SECTION 2.22   Amendment of Section 6.25 of the Indenture.
 
The provisions of Section 6.25 of the Indenture are amended by deleting the text
of such Section in its entirety and inserting in lieu thereof the phrase
“[intentionally omitted]”.
 
SECTION 2.23   Amendment to the Securities.
 
The Securities include certain of the foregoing provisions from the Indenture to
be deleted or amended pursuant to Sections 2.1 to 2.22 hereof. On and after the
Acceptance and Payment, such provisions from the Securities, and such cross
references and definitions as may relate thereto, shall be deemed deleted or
amended as applicable.
 
ARTICLE III

 
MISCELLANEOUS
 
SECTION 3.1   Effectiveness of Amendments.
 
This Third Supplemental Indenture shall be effective upon its execution and
delivery by the parties hereto.  The Amendments set forth in Article Two hereof
will only become operative concurrently with the Acceptance and Payment.
 
SECTION 3.2   Continuing Effect of Indenture.
 
Except as expressly provided herein, all of the terms, provisions and conditions
of the Indenture and the Outstanding Securities thereunder shall remain in full
force and effect.  On and after the execution and delivery hereof, each
reference in the Indenture to “the Indenture,” “this Indenture,” “hereunder,”
“hereof” or “herein” shall mean and be a reference to the Indenture as
supplemented by this Third Supplemental Indenture unless the context otherwise
requires.
 
SECTION 3.3   Construction of Supplemental Indenture.
 
This Third Supplemental Indenture is executed and shall be construed as an
indenture supplemental to the Indenture and, as provided in the Original
Indenture, this Third Supplemental Indenture forms a part thereof. The
Indenture, as amended and supplemented by this Third Supplemental Indenture, is
in all respects ratified and confirmed.
 
SECTION 3.4   Concerning the Trustee.
 
The Trustee shall not be responsible in any manner for or with respect to the
validity or sufficiency of this Third Supplemental Indenture, or the due
execution hereof by the Company, or for or with respect to the recitals and
statements contained herein, all of which recitals and statements are made
solely by the Company.
 
SECTION 3.5   Counterparts.
 
This Third Supplemental Indenture may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original; but all such
counterparts shall together constitute but one and the same instrument.
 
SECTION 3.6   GOVERNING LAW.
 
THIS THIRD SUPPLEMENTAL INDENTURE SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO AGREEMENTS MADE
AND TO BE PERFORMED ENTIRELY WITHIN THE STATE OF NEW YORK.
 
SECTION 3.7   Headings.
 
The section headings herein are for convenience only and shall not affect the
construction thereof.
 
SECTION 3.8   Severability.
 
In case any provision in this Third Supplemental Indenture or the Securities
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.
 
[Remainder of This Page Intentionally Left Blank]
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Third Supplemental Indenture to
be duly executed by their respective officers thereunder duly authorized as of
the date and year first above written.
 

 
PPL IRONWOOD, LLC
 
By:
     
Name:
   
Title:
     
THE BANK OF NEW YORK MELLON, as Trustee
 
By:
     
Name:
   
Title:
     
THE BANK OF NEW YORK MELLON, as Depositary Bank
       
By:
     
Name:
   
Title:



 


 


 


 


 


 


 


 
[PPL Ironwood, LLC – Third Supplemental Indenture]
 